                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 19-8662 PVC                                         Date: February 27, 2020
Title           Luanne Danielle Dunning v. Andrew Saul




Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                 Marlene Ramirez                                         None
                  Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:               Attorneys Present for Defendants:
                    None                                              None

PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THIS
             ACTION SHOULD NOT BE DISMISSED FOR FAILURE TO
             PROSCUTE

       On October 8, 2019, Plaintiff Luanne Danielle Dunning filed a complaint seeking
review of defendant’s decision denying disability benefits. On January 21, 2019,
defendant filed an answer to the complaint and a Certified Administrative Record.
Pursuant to the Court’s October 15, 2019, Initial Case Management Order, Plaintiff was
required to file a “Memorandum in Support of Plaintiff’s Complaint” by February 25,
2020. As of today, Plaintiff has not filed the required memorandum.

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, within ten (10) days
of the date of this Order, why this action should not be dismissed with prejudice for
failure to prosecute, pursuant to Federal Rule of Civil Procedure 41(b). Plaintiff may
discharge this Order by either filing a “Memorandum in Support of Plaintiff’s
Complaint.” NO FURTHER EXTENSIONS OF TIME SHALL BE GRANTED
UNLESS GOOD CAUSE IS SHOWN.




CV-90 (03/15)                         Civil Minutes – General                               Page 1 of 2
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 19-8662 PVC                                  Date: February 27, 2020
Title           Luanne Danielle Dunning v. Andrew Saul


       Plaintiff is expressly advised that failure to timely file the required memorandum
will result in this action being dismissed with prejudice for failure to prosecute, pursuant
to Federal Rule of Civil Procedure 41(b).

        The Clerk of the Court is directed to serve a copy of this Order on counsel for
 both parties.




                                                                                         00:00
                                                                Initials of Preparer      mr




CV-90 (03/15)                        Civil Minutes – General                           Page 2 of 2
